DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 6/28/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1 and 18 have been amended.
	No claims have been added.
	Claims 7-8, 12-13, 16-17, 19-20, 25-26, 28-32, and 38-39 have been canceled.
Remarks drawn to rejections of Office Action mailed 5/25/22 include:
112 4th paragraph rejection: which has been overcome by applicant’s amendments and has been withdrawn.
Provisional Double Patenting rejection over 16/978,208: which has been withdrawn. It is noted that the compounds herein differ from those in ‘208 in that the present compounds are 3’-5’ and 3’-5’-linked and those in ‘208 are 2’-5’ and 3’-5’ linked and thus there is no overlap between the two applications.
102(b) rejection: which has been overcome by applicant’s amendments and has been withdrawn.
An action on the merits of claims 1-6, 9-11, 14-15, 18, 21-24, 27, 31-37, and 40-42 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, 14-15, 18, 22-24, 27, 31-37, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The is a new matter rejection.
	In applicants response filed 6/28/22, applicants amended claim 1 to state that:

    PNG
    media_image1.png
    515
    588
    media_image1.png
    Greyscale
. However, applicants have never disclosed these compounds before, and thus cannot delimit them via a proviso. Applicants do not have support for the claims as amended, specifically for the present Markush group minus the disclosed species. The original disclosure does not provide any guidance for indicating that the compound must contain moieties only the recited groups other than the recited species. The changing of the scope of a claim, either by broadening or narrowing, can be construed as new matter as either is capable of changing the scope of what is claimed, and the narrower or broader group must be supported in its entirety by the specification as originally filed. As set forth supra, the original disclosure does not have support for the scope of the Markush group as presently claimed. 
It is noted that a rejection of the claims is reviewable by the Board of Patent Appeals and Interferences.

Allowable Subject Matter
Claim 21 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623